DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-13, 15, 18-21, 23 and 26 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, claims 1-9, 18-21, 23 and 26 directed to an elastase inhibitor, and the species of Alvelestat in the reply filed on 07/06/2022 is acknowledged. The election was made without traverse.
The requirement is therefore made FINAL.
Since the elected species reads on claims 1-9, 18-21, 23 and 26, these claims are under current examination and are examined only to the extent they read on the species. Claims 10-13, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-9, 18-21, 23 and 26 are under current examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 18-21, 23, 26 and elected species are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Imagawa (US 2015/0152048 A1).
Imagawa discloses alvelestat and a pharmaceutical composition comprising the same (paragraphs 0438-442).  
With regard to limitations of claims 1-3, 5-9, 18, 19, 21, 23, 26  “for use in ---myopathy; for promoting muscle regeneration--cells; provided in an amount—cells; promotion of muscle regeneration--inflammation; myopathy---polymytosis; for use in ---dystrophy; for use—for administration---subcutaneous”- since the cited prior art teaches same elastase inhibitor and the composition comprising the same as in instant claims, the compound of the prior art must be capable of being useful “for use in ---myopathy; for promoting muscle regeneration--cells; provided in an amount—cells; promotion of muscle regeneration--inflammation; myopathy---polymytosis; for use in ---dystrophy; for use—for administration---subcutaneous”.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). Thus, the cited prior art reads on all limitations of the instant claims.
  With regard to limitations of claims 4 and 20 that inhibitor is an extracellular elastase inhibitor-Since the cited prior art teaches same inhibitor as in the instant claims, the inhibitor is also expected to be extracellular elastase inhibitor whether recognized by the cited prior art or not.
Since the cited prior art reads on all the limitations of the instant claims 1-9, 18-21, 23, 26, these claims are anticipated. 

Claims 1-9, 18-21, 23, 26 and elected species are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Stockley (Respiratory medicine; 2013, 107, 524-533).
Stockley discloses alvelestat (also called as AZD9668) and a pharmaceutical composition comprising the same for oral administration (Entire article).  
With regard to limitations of claims 1-3, 5-9, 18, 19, 21, 23, 26  “for use in ---myopathy; for promoting muscle regeneration--cells; provided in an amount—cells; promotion of muscle regeneration--inflammation; myopathy---polymytosis; for use in ---dystrophy”- since the cited prior art teaches same elastase inhibitor and the composition comprising the same as in instant claims, the compound of the prior art must be capable of being useful “for use in ---myopathy; for promoting muscle regeneration--cells; provided in an amount—cells; promotion of muscle regeneration--inflammation; myopathy---polymytosis”.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). Thus, the cited prior art reads on all limitations of the instant claims.
  With regard to limitations of claims 4 and 20 that inhibitor is an extracellular elastase inhibitor-Since the cited prior art teaches same inhibitor as in the instant claims, the inhibitor is also expected to be extracellular elastase inhibitor whether recognized by the cited prior art or not.
Since the cited prior art reads on all the limitations of the instant claims 1-9, 18-21, 23, 26, these claims are anticipated. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and elected species, in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10874652 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1-9, in the instant application is fully disclosed and is covered by the claims 1-4 of U.S. Patent No. 10874652 B2. Since the patent and the instant application are claiming common subject matter, as follows,
	Claims 1-9, in the instant application claims an elastase inhibitor claims 1-4 of U.S. Patent No. 10874652 B2, claims a process for using the elastase inhibitor and the elected species.  
	Thus, the process of claims elastase inhibitor discloses the elastase inhibitor of the instant claims 1-9. 
The difference of process using the compound vs. the compound, however, does not constitute a patentable distinction, because the compound is disclosed by the claims 1-4 of U.S. Patent No. 10874652 B2. Thus, the difference does not constitute a patentable distinction because the claims in the present invention simply fall within the scope of the patents.  For the foregoing reasons, the instantly claimed elastase inhibitor is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623